Title: To James Madison from Sylvanus Bourne, 12 October 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Amsterdam October 12 1801.
					
					I mentioned to you in my last respects (via Boston) that the peace which has taken place in Europe would reduce the income of my Office here to 400 or 500 Dolls. only pr annum & requested to be informed if Govt. could Esteem the place of sufficient importance to justify the granting a Salary of 1000 to 1500 Dolls. in adition for its support.  I have here to repeat that it will render  me  an  essentiall  service to have the favour of your reply on this point as early as may be convenient to you, & if it is sent to my friend Mr. Wm. Taylor of Baltimore it will be transmitted directy to Yr Respectfull & devoted Servant
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
